                                             1    LIPSON NEILSON P.C.
                                                  J. WILLIAM EBERT, ESQ.
                                             2    Nevada Bar No. 2697
                                                  AMBER M. WILLIAMS, ESQ.
                                             3
                                                  Nevada Bar No. 12301
                                             4    9900 Covington Cross Drive, Suite 120
                                                  Las Vegas, Nevada 89144
                                             5    (702) 382-1500 - Telephone
                                                  (702) 382-1512 – Facsimile
                                             6    bebert@lipsonneilson.com
                                             7    awilliams@lipsonneilson.com

                                             8    Attorneys for Carmel Canyon
                                                  Homeowners Association
                                             9
                                                                             UNITED STATES DISTRICT COURT
                                             10
                                             11                                  DISTRICT OF NEVADA

                                             12   THE BANK OF NEW YORK MELLON,              CASE NO.: 2:16-cv-01099-APG-BNW
TEL.: (702) 382-1500 | FAX: (702) 382-1512




                                                  FKA THE BANK OF NEW YORK
   9900 Covington Cross Drive, Suite 120




                                             13   SUCCESSOR TRUSTEE TO
                                                  JPMORGAN CHASE BANK, N.A. AS              STIPULATION AND [PROPOSED]
          Las Vegas, Nevada 89144




                                             14   TRUSTEE FOR THE HOLDERS OF
                                                                                            ORDER BETWEEN CARMEL CANYON
             Lipson Neilson P.C.




                                                  BEAR STEARNS ALT-A TRUST 2006-1,
                                             15   MORTGAGE PASS-THROUGH                     HOMEOWNERS ASSOCIATION AND
                                                  CERTIFICATES, SERIES 2006-1,              THE BANK OF NEW YORK MELLON TO
                                             16                                             EXTEND BRIEFING DEADLINES ON
                                                                Plaintiff,                  THE HOA’S PARTIAL MOTION TO
                                             17                                             DISMISS PLAINTIFF’S SECOND &
                                                  vs.                                       THIRD CAUSES OF ACTION
                                             18
                                             19   CARMEL CANYON HOMEOWNERS                  (FIRST REQUEST)
                                                  ASSOCIATION; 5852 PONDEROSA
                                             20   VERDE TRUST; AND G&P
                                                  ENTERPRISES NEVADA LLC dba
                                             21   ALLIED TRUSTEE SERVICES,

                                             22                 Defendants.

                                             23          Defendant CARMEL CANYON HOMEOWNERS ASSOCIATION (“HOA”) and

                                             24   Plaintiff THE BANK OF NEW YORK MELLON, FKA THE BANK OF NEW YORK

                                             25   SUCCESSOR TRUSTEE TO JPMORGAN CHASE BANK, N.A. AS TRUSTEE FOR

                                             26   THE HOLDERS OF BEAR STEARNS ALT-A TRUST 2006-1, MORTGAGE PASS-

                                             27   THROUGH CERTIFICATES, SERIES 2006-1’s (“Plaintiff”) hereby stipulate and agree

                                             28   as follows:

                                                                                      Page 1 of 2
                                             1           1.     On November 6, 2019, the HOA filed a Partial Motion to Dismiss Plaintiff’s
                                             2    Second and Third Causes of Action [Dkt. No. 40] (“Motion”).
                                             3           2.     Responses to the Motion are presently due on November 20, 2019.
                                             4           3.     The HOA’s reply is due on December 4, 2019.
                                             5           4.     The parties wish to attempt settlement discussions and desire to avoid
                                             6    expending unnecessary attorneys’ fees and costs during settlement discussions. Thus,
                                             7    the parties desire to extend the briefing deadlines by two (2) weeks on the HOA’s
                                             8    pending Motion to facilitate settlement discussions.
                                             9           IT IS HEREBY AGREED AND STIPULATED, that in order to facilitate settlement
                                             10   discussions, the time for Plaintiff to file its response to the HOA’s Motion should be
                                             11   continued from November 20, 2019 to December 4, 2019.
                                             12          IT IS FURTHER STIPULATED AND AGREED that the HOA will have up to and
TEL.: (702) 382-1500 | FAX: (702) 382-1512
   9900 Covington Cross Drive, Suite 120




                                             13   including January 18, 2020, in which to file its reply brief. This request is made in good
          Las Vegas, Nevada 89144




                                             14   faith and not for purposes of delay.
             Lipson Neilson P.C.




                                             15   DATED this 20th day of November, 2019.         DATED this 20th day of November, 2019.
                                             16   LIPSON NEILSON P.C.                            AKERMAN LLP
                                             17
                                                  /s/ Amber M. Williams                          /s/ Scott R. Lachman
                                             18   __________________________________             __________________________________
                                                  J. William Ebert, Esq. (Bar No. 2697)          Ariel E. Stern, Esq. (Bar No. 8627)
                                             19   Amber M. Williams, Esq. (Bar No. 12301)        Scott R. Lachman, Esq. (Bar No. 12016)
                                                  9900 Covington Cross Drive, Suite 120          1635 Village Center Circle, Suite 200
                                             20   Las Vegas, NV 89144                            Las Vegas, Nevada 89134
                                                  Attorneys for Carmel Canyon                    Attorneys for The Bank of New York Mellon
                                             21   Homeowners Association
                                             22                                           ORDER
                                             23          IT IS SO ORDERED.
                                             24          DATED: _______________
                                                                November 20, 2019.
                                             25
                                             26                                      ______________________________________
                                             27                                      UNITED STATES DISTRICT COURT JUDGE

                                             28

                                                                                         Page 2 of 2
